Citation Nr: 0104716	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  99 - 20 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

Entitlement to service connection for bilateral defective 
hearing.

Entitlement to service connection for tinnitus.

Entitlement to service connection for a chronic skin rash.

Entitlement to service connection for respiratory and 
pulmonary disability as secondary to the inservice use of 
tobacco products.

Entitlement to service connection for residuals of asbestos 
exposure.  


REPRESENTATION

Appellant represented by:	J. S. Berry, Attorney





ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from July 1959 to March 
1974.  He further served several periods of active duty for 
training (ACDUTRA) prior to his retirement from the Naval 
Reserve on September 1, 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of April 1999 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.

In his claim filed in October 1998, the veteran claimed 
service connection for hypertension as secondary to the 
inservice use of tobacco products.  The RO has failed to 
address that issue, and it has remained open and pending 
adjudication.  That matter is referred to the RO for 
appropriate action.  

The issues of service connection for bilateral defective 
hearing, for tinnitus, for a chronic skin rash, and for 
residuals of asbestos exposure are addressed in the Remand 
portion of this decision.  


FINDING OF FACT

The claim for service connection for respiratory or pulmonary 
disability as secondary to the use of tobacco products, filed 
on October 19, 1998,
lacks legal merit.


CONCLUSION OF LAW

The claim for service connection for respiratory or pulmonary 
disability as secondary to the use of tobacco products, filed 
on October 19, 1998,
is not legally meritorious.  38 U.S.C.A. §§ 1101, 1103, 1131, 
5107(a) (West 1991);  Sabonis v. Brown,  6 Vet. App. 426, 430 
(1994).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On July 22, 1998, the President signed into law legislation 
which added a new section to Title 38 of the United States 
Code,  38 U.S.C.A. § 1103, which prohibits service connection 
for a death or disability on the basis that it resulted from 
an injury or disease attributable to the use of tobacco 
products during the veteran's service.  That statute applies 
only to claims filed after June 9, 1998, and does not affect 
claims filed on or before that date.  In the instant appeal, 
the veteran's application ("claim") for service connection 
for respiratory or pulmonary disability as secondary to the 
use of tobacco products was filed on October 19, 1998.  

Thus, the issue of entitlement to service connection for 
respiratory or pulmonary disability as secondary to the use 
of tobacco products falls within the scope of the newly 
amended law set forth at  38 U.S.C.A. § 1103 (West 1991 & 
Supp. 1999) and the appellant is barred by law from receipt 
of payment of benefits on the basis that it resulted from an 
injury or disease attributable to the use of tobacco products 
during the veteran's service.  The Court has stated that 
"[w]here the law and not the evidence is dispositive, the 
claim should be denied or the appeal to the [Board] 
terminated because of the absence of legal merit or the lack 
of entitlement under the law."  Shields v. Brown, 8 Vet. 
App. 346, 351-52 (1995);  Sabonis V. Brown,  6 Vet. App. 426, 
430 (1994).  The Board finds that, to the extent that the 
veteran's claim for service connection for respiratory or 
pulmonary disability represents a claim for service 
connection for an injury or disease attributable to the use 
of tobacco products during the veteran's service, that claim 
lacks legal merit.  Accordingly, the claim for service 
connection for respiratory or pulmonary disability as 
secondary to the use of tobacco products during the veteran's 
active service is denied. 


ORDER

Service connection for respiratory or pulmonary disability as 
secondary to the use of tobacco products during active 
service is denied. 


REMAND

On November 9, 2000, the President signed into law H.R. 8464, 
Veterans' Claims Assistance Act for 2000, (Nov. 9, 2000; 114 
Stat. 2096), designated as Public Law No. 106-475.  That 
Public Law rewrites  38 U.S.C. § 5107 (to be codified as 
amended at  38 U.S.C. § 5107) to eliminate the concept of a 
well-grounded claim.  This law is effective as of November 9, 
2000, and must be applied to all pending appeals.  In 
addition, Public Law No. 106-475 redefines VA's duty to 
assist under the new  38 U.S.C.A. § 5103A(a) through (d), 
including the provision of a medical examination, unless "no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement."  This law is effective 
as of November 14, 2000, and must be applied to all pending 
appeals.  

The Board notes that the issues of entitlement to service 
connection for bilateral defective hearing, for tinnitus, for 
a chronic skin rash, and for residuals of asbestos exposure 
were denied on the basis that those claims were not well-
grounded.  Because of the changes in the law pursuant to 
Public Law No. 106-475, those claims must be reviewed by the 
RO, and the veteran afforded appropriate VA examinations to 
determine the presence or absence of bilateral defective 
hearing, of tinnitus, of a chronic skin rash, and of 
residuals of asbestos exposure.  Further, if the examining 
physicians determine that the claimed disabilities are 
currently present in the veteran, they must each provide an 
opinion, based upon the medical record, as to whether it is 
at least as likely as not that the disabilities currently 
shown present were incurred during active service.  All such 
opinions must be supported by a complete rationale, to 
include reference to the medical record.

The Board notes that there were no complaints, findings, or 
diagnoses of hearing loss, tinnitus, chronic skin disease, or 
chronic respiratory or pulmonary disability during active 
service, on service separation examination in February 1974, 
or within any applicable presumptive period following service 
separation.  Further, there were no complaints, findings, or 
diagnoses of hearing loss, tinnitus, chronic skin disease, or 
respiratory or pulmonary disability on reserve medical 
examinations of the veteran conducted in September 1983, 
September 1984, November 1985, August 1986, September 1987, 
December 1988, August 1989, June 1991, August 1992, and 
February 1994.  On all such examinations, his hearing acuity 
was shown to be normal, chest X-rays were negative, and no 
skin abnormalities were shown.  

The record further shows that the veteran's original and 
subsequent application for VA disability compensation, 
received in March 1974 and in June 1992, made no mention of 
hearing loss, tinnitus, chronic skin disease, or chronic 
respiratory or pulmonary disability.  A June 1991 letter from 
a private neurologist cited the veteran's history of smoking 
two packs of cigarettes daily, while a chest X-ray was 
negative.  VA outpatient treatment records dated in February 
and June 1993 show that his lungs were clear.  A report of VA 
consultation in December 1995 shows that the veteran smoked 
two packs of cigarettes daily.  A medical history taken 
during the veteran's March 1996 hospitalization at the VAMC, 
Grand Island, shows that he had a 76-pack-year history of 
cigarette smoking; that he denied any history of itching, 
rashes or moles; and that he denied cough, sputum, wheezing, 
or chest pain at rest or on exertion.  His lungs were clear 
to auscultation and percussion, and there were no rales or 
rhonchi.  It was noted that the veteran's postservice 
occupational history included employment in the boiler room 
at the VAMC, Grand Island.  VA outpatient treatment records 
dated in November 1997 and in May, September and December 
1998 show that his lungs were clear.  In September 1998, it 
was recommended that the veteran discontinue smoking, and 
reduce his alcohol and coffee intake, while in September and 
December 1998, there was a clinical assessment of chronic 
obstructive pulmonary disease (COPD) - smoker.  

In his October 1998 claim for service connection for 
hypertension and other disabilities as secondary to the use 
of tobacco products during active service, the veteran 
offered a history of commencing smoking while in boot camp; 
of smoking two to three packs of cigarettes daily while on 
active duty; and of currently smoking one to one and one-half 
packs of cigarettes daily.  He attributed his claimed hearing 
loss to working around steam turbines while on active duty, 
but made no mention of his postservice occupation or his 
duties while in the Naval Reserve prior to his retirement 
from the Reserve.  

In October 1998, the RO requested that the National Archives 
and Records Administration (NARA) provide records of asbestos 
exposure of the veteran during active service, or showing the 
duties performed by the veteran.  The response, received in 
October 1999, stated that there were no service medical 
records of the veteran at the National Personnel Records 
Center (NPRC).  A second response, received in August 1999, 
cited the Bureau of Medicine and Surgery, Washington, DC, as 
a source for asbestos exposure information.  It is not clear 
that further development was pursued by the RO.  

The evidence of record shows that the veteran served as a 
Chief Machinist's Mate aboard USS BAINBRIDGE (DLGN-25) from 
September 1972 to January 1974, and that he previously served 
aboard USS GALVESTON (CLG-3) and aboard USS TRUXTON (DLGN-35) 
in the Machinist's Mate rating.  

A July 1999 report of VA examination stated that the 
veteran's medical history was significant for an 80-pack-year 
history of cigarette smoking, and that he worked on a full-
time basis as a boiler operator.  

In February 1999, the veteran was sent a development letter 
with respect to his claim for service connection for asbestos 
exposure, seeking information about his asbestos exposure 
before, during, and after service, to include during his 
postservice employment, as well as the names, addresses and 
treatment dates for all physicians who have treated him for 
lung or respiratory conditions.  He was informed that such 
evidence should be submitted within one year of the date of 
that letter.  The veteran made no response to that letter.  

The Board finds that additional development of the evidence 
is warranted, as well as adjudication of the remaining 
appellate issues on the merits.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the Secretary of Veterans' Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either 
personally or as [] "the head of the Department."  
38 U.S.C.A. § 303 (West 1991).  Further, the Court stated 
that where the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West,  11 Vet. App. 268 (1998).  Accordingly, the 
RO must review all examination reports prior to returning the 
case to the Board in order to ensure full and specific 
compliance with all instructions contained in remands by this 
Board.  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

The case is REMANDED to the RO for the following actions:

1.  The RO should review the provisions 
of DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988), as well as VA 
Adjudication Procedure Manual M21-1, Part 
III, para 5.13 and M21-1, Part VI, para. 
7.21 (most recently revised on October 3, 
1997) in order to properly develop the 
veteran's claims for service connection 
for disabilities claimed as secondary to 
asbestos exposure.  In particular, the RO 
must request information regarding the 
veteran's inservice asbestos exposure 
from VA's Bureau of Medicine and Surgery, 
Washington, DC.  

2.  The RO should ask the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
health care providers from whom he has 
received 
treatment for any of the disabilities 
currently at issue, or who have linked or 
related any of those disabilities to the 
veteran's period of active service.  With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of all pertinent records 
identified by the veteran that have not 
been previously secured.  In any event, 
the RO should obtain copies of all 
clinical records pertaining to treatment 
of the veteran at the VAMC, Grand Island 
or any other VA medical facility, since 
February 1999.  The veteran should be 
informed in writing that failure to 
submit the requested evidence might 
adversely affect the resolution of his 
claims.  

3.  The veteran should again be asked to 
submit information about his asbestos 
exposure before, during, and after 
service, to include during his 
postservice employment and Naval Reserve 
service, as well as the names, addresses 
and treatment dates for all physicians 
who have treated him for lung or 
respiratory conditions, or for asbestos-
related conditions.  The veteran should 
be informed in writing that failure to 
submit the requested evidence might 
adversely affect the resolution of his 
claims.  

4.  The RO should ask the service 
department and the NPRC to provide copies 
of the veteran's complete service 
administrative and personnel records, to 
include all shipboard assignments 
throughout his period of active service 
and any documented evidence of his 
asbestos exposure during service.  

5.  The RO should schedule VA specialist 
examinations of the veteran by physicians 
who are qualified to 

diagnose and evaluate respiratory, 
pulmonary, dermatological, and 
audiological disorders and who have not 
previously examined or treated the 
veteran.  The examining physicians must 
be provided a complete copy of the Remand 
portion of this decision and must review 
the veteran's claims folder and service 
medical records prior to the requested 
examinations.  All necessary and 
appropriate diagnostic tests and 
procedures should be implemented, to 
include pulmonary function tests, and the 
findings reported in detail.  If 
asbestosis is diagnosed, the clinical 
findings upon which such diagnosis is 
based must be set out in detail.  All 
examinations must be conducted in 
accordance with the newly-revised 
criteria for evaluating hearing 
impairment, effective June 10, 1999, 
while the respiratory and pulmonary 
examinations, including pulmonary 
function tests, must be conducted in 
accordance with the newly-revised 
criteria for evaluation of diseases of 
the trachea, bronchi, and nontuberculous 
lung disease which became effective 
October 7, 1996.  After conducting the 
requested examinations and a full review 
of the record, the examining specialists 
should express their opinions as to 
whether it is at least as likely as not 
that any hearing, respiratory, pulmonary, 
or dermatological disability found 
present was caused or worsened by the 
veteran's period of active service, or by 
any other or intervening cause.  A 
complete rationale for all opinions 
offered must be provided. 

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
requested development actions have been 
conducted and completed in full.  If any 
development is incomplete, or 
if all requested specialist examinations 
have not been completed, or if any 
requested medical opinions have not been 
provided, or if the examiners fail to 
affirmatively state that they reviewed 
the veteran's claims folder, or if the 
veteran was examined by a physician who 
previously treated or examined the 
veteran, appropriate corrective action 
should be implemented prior to returning 
the case to the Board.  

7.  Thereafter, the RO should undertake 
any other indicated development and 
adjudicate the issues of entitlement to 
service connection for bilateral 
defective hearing, for tinnitus, for a 
chronic skin rash, and for residuals of 
asbestos exposure, in light of the 
additional evidence obtained. 

If the benefits sought on appeal are not granted to the 
veteran's satisfaction or if a timely Notice of Disagreement 
is received with respect to any other matter, the RO should 
issue a Supplemental Statement of the Case, including all 
applicable law and regulations, and the appellant and his 
attorney should be provided an opportunity to respond.  The 
appellant should be advised of the requirements to initiate 
and perfect an appeal on any issue addressed in the 
Supplemental Statement of the Case which is not currently on 
appeal.  The case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of these claims.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals

Under  38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



























 



